
	
		I
		112th CONGRESS
		1st Session
		H. R. 1924
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Quigley
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to protect States
		  that have in effect laws or orders with respect to pay to play reform, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 State Ethics Law Protection Act of
			 2011.
		2.Pay to play
			 reformSection 112 of title
			 23, United States Code, is amended by adding at the end the following:
			
				(h)Pay To play
				reformA State transportation department shall not be considered
				to have violated a requirement of this section solely because the State in
				which that State transportation department is located, or a local government
				within that State, has in effect a law or an order that limits the amount of
				money an individual or entity that is doing business with a State or local
				agency with respect to a Federal-aid highway project may contribute to a
				political party, campaign, candidate, or elected
				official.
				.
		
